Citation Nr: 0518338	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active duty in the U.S. Air Force from 
September 1966 to September 1970 and in the U.S. Army from 
January 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO, in pertinent part, determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

The veteran presented testimony at a hearing in August 2003 
before the undersigned.  

The issue of entitlement to service connection for 
schizophrenia is reopened.  Further development is needed, 
however, and this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1. An unappealed July 1978 RO decision denied the veteran's 
claim for service connection for schizophrenia; an unappealed 
RO rating decision in August 1983 continued the denial; 
unappealed RO rating decisions in July and November 1989 and 
October 1991, and a July 1993 Board decision, determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for schizophrenia; 
and an unappealed September 1996 RO rating decision 
determined that new and material evidence was not received to 
reopen his claim for service connection for schizophrenia. 

2. Evidence received since the September 1996 RO decision is 
new and bears directly and substantially on the specific 
matter under consideration regarding service connection for 
schizophrenia and is so significant as to warrant 
readjudication of the merits of the claim on appeal.


CONCLUSION OF LAW

Evidence received since the July 1978 rating decision that 
denied service connection for schizophrenia is new and 
material, and the claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. §§ 5103-5103A(f), 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) stated that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim, in 
pertinent part, for entitlement to service connection for 
schizophrenia was received in March 2001.  The RO sent notice 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA, to the 
appellant in March and April 2001 prior to the initial AOJ 
decision on his claim in July 2001.  The timing of the notice 
in this case was compliant with the statutory requirement 
that it precede the initial RO decision. 

Given the outcome below on whether new and material evidence 
has been received on the issue of entitlement to service 
connection for schizophrenia, no conceivable prejudice to the 
appellant could result from the adjudication of the 
aforestated issue.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

II.  New and Material Evidence

The RO, in a decision dated in July 1978, denied the 
veteran's claim of entitlement to service connection for 
schizophrenia, paranoid type.  The RO determined at that time 
that the onset of the disorder occurred post service.  The RO 
also denied entitlement to service connection for passive 
dependent personality.  The veteran did not appeal the RO's 
decision, and it therefore became final based upon the 
evidence then of record. 

The evidence of record at the time of the July 1978 rating 
decision included the veteran's claim, service medical 
records for the period from September 1966 to September 1970, 
private medical reports, and a March 1978 VA examination 
report.

Service medical records show that the veteran was 
hospitalized in service from March to June 1970 at which time 
he was returned to duty.  The diagnosis was passive-dependent 
personality.  

The post service records indicate that in September 1977, the 
veteran was privately hospitalized for approximately 10 days 
and then transferred to a private extended care nursing 
facility.  The admitting diagnosis was acute schizophrenia.  
He provided a history of one prior psychiatric 
hospitalization for three months in service, stating that he 
had taken LSD at that time.  The diagnostic impression was 
schizophrenia, acute paranoid type. 

At the March 1978 VA examination the examiner reviewed the 
service medical records and stated that the veteran had at 
least one episode of agitation and unwarranted persecutory 
ideation necessitating psychiatric hospitalization.  
Following separation from service, the examiner noted that 
the veteran appeared to have had the onset of a 
schizophreniform psychosis in September 1977.  He was living 
in a nursing care home and continued to have some evidence of 
psychosis including distortion of his thought processes, 
inappropriate affect and some evidence of suspicious 
behavior.  The diagnosis was schizophrenia, paranoid type in 
partial remission.  

In February 1983, the veteran submitted a new claim for 
service connection for schizophrenia.  He included some 
service medical records from his second period of service 
from January 1979 to March 1983 showing that he was separated 
due to chronic paranoid schizophrenia.  The veteran had been 
hospitalized on several occasions during this second period 
of service and presented to a Medical Evaluation Board (MEB).  
The September 1982 report of the MEB noted that the veteran 
had a history of multiple psychiatric hospitalizations since 
1970 that, when viewed retrospectively, suggested the 
beginning of a chronic schizophrenic process that was 
probably in its active phase during his civilian 
hospitalizations from 1975 to 1979.  It was further noted 
that the active duty Air Force hospitalization may have been 
due to a drug-induced psychosis or, more likely, to the first 
manifestations of the illness.  The diagnosis was 
schizophrenic disorder, paranoid type, chronic with acute 
exacerbation.  It was recommended that the veteran be 
presented to a Physical Examination Board (PEB) and be 
medically retired from the Army.  A February 1983 PEB 
proceedings report noted that the veteran had chronic 
paranoid schizophrenia that existed prior to service and was 
not service aggravated.

With a formal claim for compensation received in April 1983, 
the veteran submitted DD Form 214s for each period of service 
and a revised February 1983 PEB report.  

The revised February 1983 PEB proceedings report found that 
the veteran had "[s]chizophrenic disorder, paranoid type 
with considerable impairment of social and industrial 
adaptability; [e]xisting [p]rior to second enlistment due to 
natural progression of the disease process.  Service 
aggravation established during first tour of active duty 
[]Sept. 1966 to [] Sept. 1970."  

In April 1983, the RO received service medical records for 
the veteran's second period of service.  The records document 
the veteran's various hospitalizations in service and 
episodes of being absent without leave, and his eventual 
discharge due to his mental condition.  

At a July 1983 VA examination, the veteran was diagnosed with 
severe, chronic schizophrenia, paranoid type.  The examiner 
opined, "[i]t would appear that this [veteran's] 
schizophrenic disorder, from the record, has been established 
as service-connected.  It is a reasonable presumption that 
the disorders for which he was hospitalized during his first 
tour of duty represented the onset of a schizophrenic 
process."

In an August 1983 rating decision, the RO apparently reopened 
the claim noting that the claim was originally denied in July 
1978 due to personality disorder and first psychotic break in 
September 1977.  At the time of his reentry into service, he 
denied prior psychiatric history.  The RO found that when 
separated, the Army determined the condition had been 
aggravated by his first period of service and apparently 
service-connected it for Army purposes on that basis.  The RO 
found that there was no showing that the veteran's 
schizophrenia was aggravated beyond normal progression during 
his second period of service.  The claim remained denied.  
The veteran was notified of the decision in August 1983 but 
did not appeal the determination and it became final.

In February 1989, the veteran submitted a new claim for 
entitlement to service connection to schizophrenia that began 
during his first period of service.  To support the veteran's 
claim, his mother wrote a statement in July 1989 with her 
observations as to the veteran's behavior and activities 
after his separation from service in 1983.  In a July 1989 
rating decision, the RO confirmed and continued the August 
1983 rating decision and the claim remained denied.  The 
veteran was notified of the decision by letter dated in July 
1989 but did not appeal the RO action.

In September 1989 the veteran sought to reopen his claim and 
submitted VA outpatient treatment records, dated from 1983 to 
1986, and a discharge summary for hospitalization from 
January to February 1989 for treatment of cannabis abuse and 
chronic paranoid schizophrenia that were reviewed by the RO.  
In a November 1989 rating decision, the RO found that no new 
and material evidence had been received.  The veteran was 
notified of the decision by letter dated in November 1989 but 
did not appeal this action.

In April 1991, the veteran sought to reopen his claim.  VA 
records pertaining to his hospitalization in January and 
February 1989 were received, some duplicative of those 
previously considered.  He was hospitalized from March to 
April 1991 for an acute exacerbation of chronic paranoid 
schizophrenia, in May 1991 for sleep apnea, and from May to 
July 1991 for chronic paranoid schizophrenia with continuing 
exacerbation, organic etiology ruled out.  

In an October 1991 rating decision the RO determined that the 
recent treatment records were not new and material evidence 
to reopen the claim.  The veteran perfected a substantive 
appeal of the RO's decision to the Board.  He submitted a 
lengthy and detailed notice of disagreement and substantive 
appeal, and testified at a personal hearing at the RO in May 
1992.

In a July 1993 decision, the Board determined that new and 
material evidence had not been received, the veteran's claim 
was not reopened, and the RO's 1989 decision remained final.  
The veteran did not appeal the Board's decision.

In May 1996, the veteran submitted a claim for paranoid 
schizophrenia that began in 1982.  Private treatment records 
were secured that showed treatment in March and April 1993.  
When evaluated by a psychiatrist in April 1993, the diagnoses 
were chronic paranoid schizophrenia in remission, alcohol 
abuse in remission, cannabis abuse in remission, and 
polysubstance abuse in remission.  

At an August 1996 VA psychiatric examination in August 1996, 
the veteran was diagnosed with paranoid schizophrenia in 
partial remission.  The examiner opined that the veteran had 
chronic paranoid schizophrenia and this was in agreement with 
hospital diagnosis as well as diagnoses given at prior VA 
examinations.  The examiner thought it was unlikely that the 
nature of his mental disorder changed after the initial 
evaluation in 1970 with the Air Force.  The VA examiner said 
"[t]herefore, I think it is most likely that [the veteran] 
suffered from paranoid schizophrenia all along."  The 
examiner was unable to obtain any history suggesting that the 
veteran had signs of this disorder or any other mental 
disorder before entering the Air Force.  The examiner noted 
that the use of psychedelic drugs did complicate the picture; 
however, the veteran had been drug free for at least three 
and a half years and continued to have psychotic signs.    

In a rating decision in September 1996 the RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for chronic paranoid schizophrenia had not 
been submitted and the claim was not reopened.  The RO found 
that although the medical evidence submitted was new, it was 
not material as it did not show that schizophrenia had its 
onset during the first period of active duty or was 
aggravated beyond normal progression during the second period 
of active duty.  The veteran was notified of the decision and 
his appeal rights by letter dated in September 1996.  He did 
not appeal this decision.

The July 1978 RO rating decision was final based upon the 
evidence then of record, as were the subsequent 
determinations declining to reopen the claim in August 1983, 
July and November 1989, and in the July 1983 Board decision, 
and the September 1996 RO decision.  However, the claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 1996 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2001, the regulations in effect 
prior to August 29, 2001, are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted, an application to reopen the veteran's previously 
denied claim was received by the RO in March 2001.  The 
evidence added to the record includes VA and non-VA medical 
records and examination reports, dated from 2000 to 2001, 
some duplicative of evidence previously considered by the RO, 
and the veteran's written oral and written statements in 
support of his claim.

Added to the record are VA medical records, dated from 
November 2000 through March 2001, that reflect the veteran's 
ongoing treatment for chronic paranoid schizophrenia.  

Also added to the record is the veteran's written statement 
received at the RO in April 2001, alleging that his paranoid 
schizophrenia is related to a hospitalization in service in 
1970 for passive dependent personality and was aggravated by 
his second period of service.  

In his July 2002 notice of disagreement the veteran argued 
that in the revised PEB proceedings dated in November 1972 in 
the section for "proximate result of performing duty", the 
determination was marked "yes".  He also referred to the 
determination as to existing prior to service and aggravation 
due to natural progression.  He pointed out that at the July 
1983 VA examination, the examiner wrote that the records 
clearly established that the veteran became disturbed while 
on military duty and that this was aggravated by military 
duty.  In addition, the examiner had opined "it is a 
reasonable presumption that the disorders for which he was 
hospitalized during his first tour of duty represented the 
onset of a schizophrenic process." 

A written report of an informal conference with a Decision 
Review Officer in September 2002 summarizes a discussion of 
the veteran's hospitalization during his first period of 
service and that these records would be requested.  The 
response to the RO's request for records indicates that March 
Air Force Base did not have any records that were sent to the 
National Personnel Records Center, and that all service 
medical records had been received.

During his August 2003 Board hearing, the veteran testified 
as to the events surrounding his mental condition and its 
incurrence.  He said he served for about three years and six 
months when he sought treatment in a military mental health 
facility.  Approximately nine years after his separation from 
the U.S. Air Force, he enlisted in the U.S. Army.  Six months 
later, he received treatment for a mental problem, and was 
then returned to duty.  Toward the end of his enlistment, he 
was rehospitalized, and was then medically discharged due to 
schizophrenia.  He continued to receive treatment for 
schizophrenia until the present time.  The veteran testified 
that his symptoms, diagnosed as schizophrenia, were 
consistent since his first period of service.  

The veteran's service representative submitted copies of 
medical literature obtained from the Internet regarding a 
relationship between schizophrenia and personality disorder.    

As noted above, the veteran has asserted that he has 
schizophrenia, and that the disorder had its origin during 
his periods of active service.  His service medical records 
describe his hospitalization from March to June 1970, and 
hospitalizations during the veteran's second period of 
service, and his discharge due to his mental disorder.

The evidence received into the record since the September 
1996 RO decision consists of oral and written statements from 
the veteran about his symptoms and treatment in both periods 
of service and between the periods, his activity between the 
periods of service, and VA medical records from November 2000 
through March 2001 that reflect continued treatment for 
chronic paranoid schizophrenia that provides a clearer 
picture of the veteran's psychiatric disability.  While the 
literature retrieved from Internet medical sites, alone, may 
not discuss generic relationships with a degree of certainty 
such that, under the facts of this case, it would be 
sufficient to demonstrate the requisite medical nexus between 
schizophrenia and the personality disorder diagnosed in 
service for a claim for service connection, the articles do 
indicate a relationship between personality disorder and 
schizophrenia.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); see Sacks v. West, 11 Vet. App. 314 (1998).  That 
evidence is new, and does bear directly on the question of 
whether the veteran has schizophrenia related to active 
military service.  In the Board's opinion, this evidence, 
when considered with the veteran's recent statements, 
provides a more complete picture of his disability and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the veteran's claim of 
entitlement to service connection for schizophrenia.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for schizophrenia, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened, and the appeal is, to that extent, granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100- 
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).

The veteran seeks service connection for schizophrenia.  He 
testified that in 1978 he was treated for nine months for a 
nervous breakdown at the Laurel Park Hospital in Pomona, 
California.  With his recent claim, the veteran submitted a 
VA Form 21-4142, Authorization and Consent to release medical 
records, from Dr. S. and for records regarding treatment at 
Laurel Park Nursing Care Home (Laurel Park), a private 
extended care-nursing facility-apparently in California.  A 
review of the claims files reveals records for a period of 
hospitalization starting in September 1977 at Canyon General 
Hospital, California, from which the veteran was transferred 
to Laurel Park; however, records from the Laurel Park 
facility are not associated with the case files.  
Additionally, the September 1982 MEB mentions that the 
veteran was hospitalized three times between 1975 and 1979 at 
Riverside Medical Center in Riverside, California, and at 
Laurel Park in Pomona, California, with stays that ranged 
from one to nine months.  Accordingly, further development is 
needed for the RO to attempt to secure these records in order 
to have a more complete picture of the veteran's psychiatric 
disability prior to appellate consideration of his claim. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request all medical records 
regarding the veteran's treatment at the Riverside 
Medical Center in Riverside, California, and at the 
Laurel Park Nursing Care Home (or Laurel Park 
Hospital), in Pomona, California, for the period 
from 1975 to 1979.  

2.  Then, the veteran should be scheduled for a VA 
psychiatric examination to determine the etiology of 
any schizophrenia or other psychiatric disorder 
currently found to be present.  All indicated tests 
and studies should be conducted and all clinical 
findings reported in detail.  

a.  The examiner is requested to provide an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50-50 degree of 
probability) that any currently diagnosed 
schizophrenia or other psychiatric disorder 
originated during a period of military service 
or is otherwise related to service (including 
the findings noted in the 1970 and the 1979 to 
1983 service medical records), or whether such 
an etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The examiner 
should address whether the symptoms shown during 
the veteran's 1970 hospitalization, and 
diagnosed as personality disorder, represent the 
initial manifestations of any currently 
diagnosed psychiatric disorder, including 
schizophrenia.  

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

b) The examiner is requested to address whether 
symptoms shown by the veteran during his first 
period of service and claimed by him to have 
continued since that time to the present (and 
diagnosed as schizophrenia) represent a 
continuity of symptomatology of a psychiatric 
disorder first shown during his first period of 
service.  

c). If the veteran has schizophrenia or another 
diagnosed psychiatric disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c. Taking into consideration the evidence 
incorporated in the service medical records 
dated in 1970 and from 1979 to 1983 (and the 
opinions expressed by the 1978 VA examiner, the 
1982 MEB report and 1983 PEB reports, and VA 
examiners in 1983 and 1996), when was the 
disability (or disabilities) incurred?

d. If any disability was incurred before 1979, 
was there an increase in disability, beyond the 
natural progress of the disorder, during a 
period of military duty?

e) In rendering an opinion, the examiner is 
particularly requested to reconcile the opinions 
expressed by the 1978 VA examiner (to the effect 
that the onset of the veteran's schizophreniform 
psychosis was in September 1977), the 1982 MEB 
report (noting a history of psychiatric 
hospitalizations starting in 1970), the 1983 PEB 
reports (to the effect that the Air Force 
hospitalization-in 1970- may have been due to a 
drug-induced psychosis or, more likely, the 
initial manifestations of illness), and the 1983 
and 1996 VA examiners (to the effect that the 
1970 hospitalization represented the onset of 
the veteran's currently diagnosed 
schizophrenia).

f)  A rationale should be provided for all 
opinions given and the factors upon which the 
medical opinion is based must be set forth in 
the report. The veteran's claims file must be 
made available to the examiner in conjunction 
with the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

3.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the September 2002 statement of the case.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


